DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8,10-13,26-38 are allowable. The restriction requirement between Inventions Ia,Ib,II, as set forth in the Office action mailed on 10/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 13 is withdrawn.  Claim 13, directed to the non-elected group, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim (specifically claim 8).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-8,10-13,26-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2019/0067128 A1 to Chang et al. discloses a semiconductor device (e.g. FIG. 19,20), comprising:
an active structure (64A and/or 64B ¶ [0016]);
a first gate (e.g. 84A, ¶ [0060]) above the active structure (64A/64B), wherein the first gate includes a first gate metal (88A, ¶ [0059]) and a first gate dielectric (81, ¶ [0046]), and the first gate dielectric (81) has a horizontal portion (along D2) and a vertical portion (in region D1); and
a second gate (e.g. 84B) above the active structure (64A/64B), wherein the second gate includes a second gate metal (88B) and a second gate dielectric (81’), and the second gate dielectric (81’) has a horizontal portion (along D3) and a vertical portion (in region D1);
wherein the vertical portion of the first gate dielectric (81) is in contact (as pictured) with the vertical portion of the second gate dielectric (81’), as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2018/0090626 A1 to Yamashita teaches a semiconductor device (e.g. FIG. 4), comprising:
an active layer (FA, ¶ [0059]);
a first gate (MG, ¶ [0061],[0087]) above the active layer (FA), wherein the first gate (MG) includes a first gate metal (e.g. M2, ¶ [0087]) and a first gate dielectric (ON, ¶ [0087],[0088]), and the first gate dielectric (ON has a horizontal portion along upper surface of FA) and a vertical portion (along CG); and
a second gate (CG, ¶ [0091]) above the active layer (FA), wherein the second gate (CG) includes a second gate metal (e.g. M1) and a second gate dielectric (HK, ¶ [0071]), and the second gate dielectric (HK) has a horizontal portion and a vertical portion (as pictured);
wherein the vertical portion of the first gate dielectric (ON) is in contact (as pictured) with the vertical portion of the second gate dielectric (HK), as discussed previously.
	Prior art e.g. U.S. Patent Application Publication Number 2014/0084245 A1 to Zhang teaches (e.g. Fig. 8A,8C) a semiconductor device with quantum dots (Abstract) in the active layer forming a quantum well stack (i.e. stack of layers including quantum dots which are inherently quantum wells, ¶ [0008],[0009],[0091]-[0093]), as discussed previously.
	Prior art e.g. U.S. Patent Application Publication Number 2012/0074386 A1 to Rachmady et al., cited by Applicant in IDS filed 01/22/2020, teaches (e.g. Fig. 7) a base (e.g. “Barrier Layer”) and a fin (“Spacer Layer” and “(Channel)”) extending away from the fin, wherein the fin includes a quantum well stack (“GE QW”) and a gate dielectric (“High-k Layer”) having a horizontal and vertical portion, and a metal gate (“Metal Gate”).
However, prior art fails to reasonably teach both the first and second gates are at least partially above the fin, wherein both the first and second gates include a respective gate metals and respective gate dielectrics having horizontal and vertical portions, wherein the vertical portion of the first gate dielectric is in contact with the vertical portion of the second gate dielectric, and wherein the spacing between the first gate metal and the second gate metal is between 3-10 nanometers (nm) in a quantum dot device, together with the other limitations of claim 1 as claimed, or similarly as claimed in claim 8.  Claims 2-7,10-13,26-38 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1 and 8 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891